MOISE, Justice.
The defendant, Gilmer B. Jeane, was tried for the crime of having unlawfully sold alcoholic beverages, found guilty and sentenced to serve thirty days in the parish jail (which jail sentence was suspended on one year’s good behavior) and to pay a fine of $100. Alleging the unconstitutionality of the ordinance under which he was convic.ted, the defendant appealed to this Court. On the request of counsel, this Court remanded the case to the trial court and stated:
“For the reasons stated it is ordered that this case be remanded to the district court for the purpose of receiving additional evidence to establish the correct wording of the ordinance involved in this prosecution, reserving to the defendant his right to level any attack he may deem proper thereto and urge any other defense he may wish to offer.” 225 La. 581, 73 So.2d 468, 469.
On the day set for hearing the appeal in this Court after the remand, counsel for the defendant was not present and did not-file briefs in this Court.
Under circumstances such as these, the presumption is that the appeal has been abandoned. State v. Latino, 138 La. 14, 69 So. 857; State v. Ducre, 173 La. 438, 137 So. 745; State v. Simpson, 216 La. 212, 43 So.2d 585; State v. DeSoto, 221 La. 624, 60 So.2d 65; State v. Weaver, 222 La. 148, 62 So.2d 255; State of Louisiana v. Carter, 226 La. 57, 74 So.2d 902.
As this is a criminal case, we have made a most careful examination of the record and have found no prejudicial error.
For the reasons assigned, the conviction and sentence are affirmed.